 In the Matter Of NEW BEDFORD COTTON MANUFACTURERS' ASSOCIATION;EMPLOYERandNEW BEDFORD LooMFIxERS' UNION, PETITIONERCase No. 1-R-3834.-Decided July 15, 1948Ropes, Gray, Best, Coolidge dl Rugg,byMessrs. Charles RuggandWilliam Sullivan, Jr.,of Boston, Mass., for the Association.Mr. Jacob Minkin,of New Bedford, Mass., for the Petitioner.Mr. Isadore Katz,of New York City, for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at NewBedford, Massachusetts, on April 6 and 7, 1948, before Robert E.Greene, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Atthe hearing the Intervenor moved to dismiss the petition on the ground,among others, that the unit sought is inappropriate.The hearingofficer referred this motion to the Board. For the reasons stated inSection III,infra,this motion is hereby granted.The Association has requested oral argument.This request is de-nied as, in our opinion, the record and the briefs adequately presentthe issues and the positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE MEMBERCOMPANIES OF THE ASSOCIATION iNew Bedford Cotton Manufacturers' Association is a voluntary un-,incorporated association of cotton and textile manufacturing com-panies, all located in the city of New Bedford, Massachusetts.Thei The parties stipulated that the operations of the Association had not changedsubstan-tially since the BoardDecisionin 1943 InMatter of New Bedford CottonManufacturers'A8soccation,47 N. L. R. B. 1345.78 N. L. R. B., No. 40.319 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of the Association are : Gosnold Mills Corporation, Hath-away Manufacturing Company, Kilburn Mill, Nashawena Mills, Non-quitt Mills, Pierce Brothers Limited, Soule Mill, and Wamsutta Mills.2The member companies are engaged principally in the manufacture ofcotton yarn and cotton cloth in the category of fine goods, although insome instances rayon fabrics are also produced.They annually use82 million pounds of raw cotton and rayon and produce approximately170 million yards of fabric and 8%2 million pounds of yarn. Sub-stantially all the raw material used is received from sources locatedoutside the Commonwealth of Massachusetts, and most of the finishedproducts are shipped to points outside the Commonwealth.We find that the member companies of the Association are engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization claiming torepresent employees of the member companies of the Association.Textile Workers' Union of America, C. I. 0., herein called the Inter-venor, is a labor organization, affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the member com-panies ofthe Association.III.THE ALLEGED APPROPRIATE UNITA. TAe'unit soughtThe Petitioner seeks a unit of employees classified as loomfixers,spare fixers, and changers-over.The Association and the Intervenorcontend that the existing industrial bargaining unit composed of allproduction and maintenance employees is appropriate.3B. Labor relations backgroundThe petition herein was docketed on June 5, 1947, dismissed by theRegionalDirector on Jule 17, 1947, and appealed to the Board onJune 26, 1947.The appeal was allowed on January 7, 1948, and,afterfurther proceedings, the Board, by Order dated March 16, 1948,'Naushon Mills,Inc, and Quissett Mill,members of the Association at the time of theoriginal decision in 1943,havesince liquidated and resigned from the Association.Kil-burn Mill joined the Association after that decision issued. See Supplemental Decision inMatter of New Bedford Cotton Manufacturers'Association,48 N. L.R. B 1251.3 The parties are in agreement that any appropriate unit should be Association-wide.The Board found the Association-wide unit to be appropriate in the 1943 Decision,supra,footnote 1, and also in 1945, inMatter of New Bedford Cotton Manufacturers'Association,62 N L.R. B. 1249. NEW BEDFORDCOTTON MANUFACTURERS' ASSOCIATION321directed "that a hearing be held at which all appropriateissues maybe raised on the merits." In the meantime, an election consented to bytheAssociation, the Intervenor, and United TextileWorkers ofAmerica, A. F. of L., was conducted on June 26, 1947.The RegionalDirector issued a Consent Determination of Representatives recitingthat the Intervenor represented a majority of the employees in theunit involved, i. e., all production and maintenance employees, includ-ing loomfixers and changers.Thereafter, the Association and theIntervenor entered into two contracts, the most recent one datedJanuary 1, 1948, and extending to March 15, 1950.4The Board, in thetwo previousNew BedfordDecisions,G discussedthe bargaining history of the Association, and found that the so-calledcraft unions in New Bedford, including the Petitioner herein, hadparticipated in bargaining on the basis of industry-wide productionand maintenanceunit.The history of the New Bedford Textile Coun-cil is set out in the first 1943 Decision.'In the 1945 case, the Board, indiscussing the more recent bargaining history, said: 7... the TWUA [the Intervenor herein] won the election andwas certified by the Board. Thereafter the Association andTWUA entered into a 2-year collective bargaining contract toexpire on August 1, 1945. Several loomfixers were membersof the committee which negotiated the contract; manymore areofficials ofthe locals of the TWUA at the various plants ownedby Association members.Throughout the term of the presentcontract, the Association has dealt exclusively with the TWUAconcerning all matters involving loomfixers, slasher tenders, andfireman as well as other employees covered by the contract.Thefew attempts by the Loomfixers and the Slasher Tenders tohandle grievances for members of their crafts have beenrebuffedboth by the Association and the TWUA.The record in the instant case shows that this pattern has not variedin the years since the 1945 Decision.A loomfixer was a member ofthe committee which negotiated the present contract, and other loom-4 The Intervenor contends that these contracts are a bar to the present proceeding. Inview of our dismissal of the petition herein,for the reasons set forthinfra,we deem Itunnecessary to pass upon this contention547 N L.R B 1345 (1943),and 62 N L R B 1249(1945).6The Board found that the Council was composed of delegates from each of the "craftlocals."Collective bargaining with the Association was conducted fot the "craft locals"by the Council through a committee designated for that purposewhen agreements werereached between the Council committee and the Association,they were referred back tothe respective locals for ratificationThe agreements were then signed by the Council andalso by its constituent locals.7 62 N. L.R. B 1249, at 1252. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDfixers are officials of the locals of the Intervenor at the various plants.All loomfixers' grievances have been handled by the Intervenor.The long history of collective bargaining, shown in the instant caseand in the prior cases involving the Association, clearly demonstratesthat to set up the unit requested by the Petitioner would be disruptiveof that stability in labor relations which the Act is designed to achieve."C. Inappropriateness of the proposed unitThe mills of the member companies are operated on a continuousproduction-line basis; from raw cotton to woven fabric takes about6 weeks on the production line.During this period, the cotton haspassed through three major phases : in the carding department, it hasbeen cleaned and prepared for spinning; in the spinning department,the cotton has been made into yarn for weaving; finally, the yarn iswoven into fabric.The loomfixers and changers here involved are employed in the weav-ing department.9Each loomfixer has the duty of keeping a certainnumber of looms in running condition.He makes the routine repairsand adjustments necessary during the operation of the loom.Thefixer is also required to set the looms for a change in style.Thechanger places the warp yard on the loom preparatory to weaving,removes the empty beams from the loom, starts the warp, and some-times makes minor repairs. In addition to the loomfixer and changer,each section of looms requires the services of a weaver,"I oiler, batteryhand, cleaner, doup man, and smash piecer.All of these men work inthe same room with the loomfixer and are under the same supervision.Loomfixers and changers are generally selected from the more skilledweavers.No formal training or apprenticeship is necessary in orderto become a loomfixer; skill in repairing the looms is the sole requisite."Ordinarily a fixer is not qualified to work on more than one type ofloom.The skill required of a loomfixer does not differ appreciablyfrom the skill required of employees in other departments whose dutiesare similar to those of the loomfixers in that they must maintain oper-ating machinery in running order.These other categories include8The record shows that,in the entire New England textile industiy,separate units ofloomfixers have been set up only in Fall River,-Massachusetts.This is attributable tolocal conditions and to a local history of;baigauung which ate set out inMatterof LutherManufacturing Company,61 N L It B 858 See alsoMatter of New Bedford CottonManufacturers'Association,62 N L R B 1249.OThe loomfixers and changers number about 400 employees out of a total of about10,000 employed by the member companies of the Association"In order to maintain production,the weaves occasionally makes minor loom repairswhen the loomfixer is busy at another loom."The Textile School in New Bedford trains loomfixers,but the record does not disclosethe length and type of training given,orwhether weavers alone are eligible for thetraining. NEW BEDFORD COTTON MANUFACTURERS' ASSOCIATION323card grinders and fixers in the carding department, and section menin the spinning and twisting department and in the warp and fillingpreparation department.The integration of the production lines in the member companiesis further demonstrated by the seniority system in force for some years.The first written agreement in 1938 spelled out the then prevailingpractice of allowing an employee in one occupation to "bump" an em-ployee in another occupation in the event of a reduction in force.Promotion from one occupational group to another did not cause lossof seniority in the last previous occupational group.The record showsthat under this practice loomfixers "bumped" changers, and changers"bumped" weavers.The 1941 agreement contained the same seniorityprovision.12The Petitioner signed both of these contracts, as a mem-ber of the New Bedford Textile Council.Because we do not believe that the loomfixers are craft employees,because they do not comprise a separate department, and because ofthe long history of collective bargaining in the industry-wide produc-tion and maintenance unit, we find that the unit sought by the Peti-tioner is inappropriate for the purpose of collective bargaining.Ac-cordingly, we shall dismiss the petition.ORDERUpon the basis of the above findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of the member companies of New Bedford Cotton Manu-facturers' Association, filed herein by New Bedford Loomfixers Union,be, and it hereby is, dismissed.12The present contract between the Intervenor and the Association provides for accumu-lation of seniority in the last previous occupational group for a period of 1 year.